Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-218
                Lower Tribunal Nos. 20-43 CC, 20-203 AP
                          ________________


                  Mauro Leder and Patricia Leder,
                                 Appellants,

                                     vs.

              Imburgia Construction Services, Inc.,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     Gary B. Goldman, for appellants.

     A. Platon Alexandrakis, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     HENDON, J.

     The plaintiffs below, Mauro Leder and Patricia Leder (collectively,
“Owners”), appeal from a county court order granting Imburgia Construction

Services, Inc.’s (“Contractor”) motion to dismiss the Owners’ amended

complaint. For the reasons that follow, we reverse the order under review

and remand with directions.

      The Owners and the Contractor entered into a written construction

contract for renovations to the Owners’ home. The contract executed by

the parties provides for arbitration as the method for binding dispute

resolution. However, prior to arbitration, the parties are required to submit

any claim, which includes disputes related to the contract, to the Initial

Decision Maker, who the parties agreed would be the Miami Shores Village

Building Department Official. A claim must be initiated within twenty-one

days of the occurrence of the event giving rise to the claim.             Pending

resolution of a claim, the Contractor is required to proceed diligently with

the performance of the contract, and the Owners are required to make

payments in accordance with the contract. The initial decision by the Initial

Decision Maker is a condition precedent to mediation, and mediation is a

condition precedent to arbitration. The parties’ contract reflects that the

parties’ right to proceed to binding dispute resolution—arbitration—is

waived if a certain condition precedent to arbitration is not followed.

      In January 2020, the Owners initiated an action against the



                                       2
Contractor, and thereafter, filed an amended complaint, seeking monetary

damages. In the amended complaint, the Owners asserted that on June

25, 2019, the Contractor presented a fifth change order for structural work,

which the Owners refused to execute, questioning both the necessity and

the price. The Owners alleged that the Contractor then abandoned the job

and failed to file a claim with the Initial Decision Maker, thereby waiving any

right to proceed under the contract’s dispute resolution procedures. The

Owners further alleged that the Contractor left unpaid subcontractor bills,

and the amounts paid by the Owners exceeded the value of the work

performed by the Contractor.

      The Contractor moved to dismiss the amended complaint, without

specifically seeking to compel arbitration. The Contractor argued that the

contract stipulates for arbitration, but the Owners filed the lawsuit in

contravention of the contract, thereby failing to adhere to the dispute

resolution provisions.    Despite not specifically seeking arbitration, the

Contractor cited to section 682.181(1) of the Florida Statutes, which

provides that “[a] court of this state having jurisdiction over the controversy

and the parties may enforce an agreement to arbitrate.”           Further, the

Contractor set forth the factors a court is to consider when ruling on a

motion to compel arbitration—(1) whether a valid agreement to arbitrate



                                      3
exists; (2) whether an arbitrable issue exists; and (3) whether the right to

arbitration was waived, and asserted that “there is a valid written

agreement with arbitrable issues and the Defendant has not waived its right

to arbitrate.”

      Following a hearing, the trial court granted the Contractor’s motion to

dismiss the amended complaint.       In its order, the trial court stated as

follows:

      THIS COURT finds that the parties entered into a contract with
      a valid Binding Dispute Resolution Clause, wherein both parties
      agreed and elected to resolve disputes through Arbitration.
      Plaintiff failed to comply with any of the Dispute Resolution
      provisions. The Court further finds that Plaintiff’s claim arises
      out of the parties’ agreement and therefore Plaintiff’s Amended
      Complaint is improper, and its argument of waiver has no merit
      since Defendant has not asserted any claims for damages.

The trial court’s dismissal of the amended complaint left the Owners

without a remedy for the Contractor’s alleged wrongdoings. The Owners’

timely appeal followed.

      “[W]hether a party has waived the right to arbitrate is a question of

fact, reviewed on appeal for competent, substantial evidence to support the

lower’s court’s findings.” Green Tree Servicing, LLC v. McLeod, 15 So. 3d

682, 686 (Fla. 2d DCA 2009). However, “the standard of review applicable

to the trial court’s construction of the arbitration provision, and to its



                                     4
application of the law to the facts found, is de novo.” Id. at 686-87.

      The Owners contend that the arbitration provision in the contract is

unenforceable as it was waived. We agree.

      Although a dispute arose between the parties, neither party initiated a

claim with the Initial Decision Maker.      Under the contract, a condition

precedent to mediation is filing a claim with the Initial Decision Maker, and

a condition precedent to arbitration is demanding mediation of the Initial

Decision Maker’s decision.     In this case, either party had the ability to

initiate a claim with the Initial Decision Maker because the dispute relating

to the fifth change order affected both parties and was related to the

construction contract. However, neither party elected to do so.

      As recognized by the Contractor in its motion to dismiss the amended

complaint, “[i]n determining whether a dispute is subject to arbitration,

courts consider at least three issues: (1) whether a valid written agreement

to arbitrate exists: (2) whether an arbitrable issue exists; and (3) whether

the right to arbitration was waived.” Green Tree, 15 So. 3d at 686 (quoting

Stacy David, Inc. v. Consuegra, 845 So. 2d 303, 306 (Fla. 2d DCA 2003)).

In the instant case, there is no dispute that there was a valid written

agreement to arbitrate and that there was an arbitrable issue. The parties,

however, disagree as to whether the Contractor waived its contractual right



                                       5
to arbitrate.

      “[T]he question of whether there has been waiver in the arbitration

agreement context should be analyzed in much the same way as in any

other contractual context. The essential question is whether, under the

totality of the circumstances, the defaulting party has acted inconsistently

with the arbitration right.” Green Tree, 15 So. 3d at 687 (quoting Nat’l

Found. for Cancer Rsch. v. A.G. Edwards & Sons, Inc., 821 F.2d 772, 774

(D.C. Cir. 1987)). Waiver of an arbitration clause “may be predicated on

both pre- and post-suit actions in tandem.” Bland v. Green Acres Grp.,

L.L.C., 12 So. 3d 822 (Fla. 4th DCA 2009). The “prosecution or defense of

a lawsuit on issues subject to arbitration may constitute a waiver.” Green

Tree, 15 So. 3d at 687 (quoting Seville Condo. #1, Inc. v. Clearwater Dev.

Corp., 340 So. 2d 1243, 1245 (Fla. 2d DCA 1976)). Moreover, “a party

may waive his or her right to arbitration by filing a lawsuit without seeking

arbitration; by filing an answer to a pleading seeking relief without raising

the right to arbitration; and by moving for summary judgment.” Green Tree,

15 So. 3d at 687 (internal citations omitted).

      In the instant case, the Contractor waived its right to arbitrate based

on its pre-litigation action and the language in the parties’ contract. As

stated above, prior to binding arbitration, there are other steps that the



                                       6
parties to the contract must take to preserve its contractual right to

arbitrate—submitting a claim to the Initial Decision Maker, and thereafter,

pursuing mediation. Neither party utilized this procedure to resolve their

dispute relating to the fifth change order, including taking the first step—

initiating a claim with the Initial Decision Maker. As such, we conclude that

the parties waived their right to arbitrate under the terms of their contract.

Therefore, we reverse the order granting the Contractor’s motion to dismiss

the amended complaint and, on remand, the trial court is instructed to order

the Contractor to file an answer to the Owners’ amended complaint.

     Reversed and remanded with instructions.




                                      7